--------------------------------------------------------------------------------

Exhibit 10.2


FOURTH AMENDMENT TO OFFICE LEASE


(ADS – One Legacy)


THIS FOURTH AMENDMENT TO OFFICE LEASE (“Amendment”) is dated effective and for
identification purposes as of June 15, 2011, and is made by and between FSP ONE
LEGACY CIRCLE LLC, a Delaware limited liability company (“Landlord”), and ADS
ALLIANCE DATA SYSTEMS, INC., a Delaware corporation (“Tenant”).


RECITALS:


WHEREAS, Landlord’s predecessor-in-interest (Nodenble Associates, LLC) and
Tenant entered into that certain Lease Agreement dated October 1, 2009, as
amended by that certain Amendment Number 1 to Office Lease dated February 25,
2010, Amendment Number 2 to Office Lease dated April 26, 2010 and Amendment
Number 3 to Office Lease dated May, 2010 (collectively, the “Lease”), pertaining
to the premises currently comprised of a total of approximately 84,262 rentable
square feet of space, commonly referred to as Suites 600, 700 and 800
(“Premises”), of 7500 Dallas Parkway, Plano, Texas 75024,  (“Building”); and


WHEREAS, Landlord and Tenant desire to enter into this Amendment to expand the
Premises and provide for certain other matters as more fully set forth herein;


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree that the Lease shall be amended in
accordance with the terms and conditions set forth below.


1.           Definitions.  The capitalized terms used herein shall have the same
definition as set forth in the Lease, unless otherwise defined herein.


2.           Expansion.


(a)           Expansion Premises.  The term “Expansion Premises” is hereby
defined to be and to mean that certain space located on the fifth floor of the
Building commonly referred to as Suite 550, consisting of approximately 12,487
rentable square feet of space (which is the final agreement of the parties and
not subject to adjustment), as outlined on Exhibit A, attached hereto and
incorporated herein by this reference.  Accordingly, effective as of the
Expansion Commencement Date, the Premises, as expanded, shall be deemed to
consist of a collective total of approximately 96,749 rentable square feet of
space.


(b)           Expansion Commencement Date.  The term “Expansion Commencement
Date” is hereby defined to be and to mean October 1, 2011. Tenant is allowed to
occupy, use, work in or otherwise enter the Expansion Premises prior to the
applicable Expansion Commencement Date and the terms and conditions of the Lease
as hereby amended shall apply, except that Tenant shall not be required to pay
rent for any period(s) prior to the applicable Expansion Commencement Date for
the Expansion Premises.


(c)           Expansion Term.  The term “Expansion Term” is hereby defined to be
and to mean that period of time commencing on the Expansion Commencement Date
and expiring on May 31, 2020 (the “Expansion Expiration Date”).


 
1

--------------------------------------------------------------------------------

 


(d)           Acceptance.  Effective on the Expansion Commencement Date,
Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, on the
terms and conditions set forth in the Lease and herein, the Expansion
Premises.  Tenant shall accept the Expansion Premises in its present “as is”
condition, except for the performance of Landlord's Work as set forth in the
Work Letter, attached hereto as Exhibit B and incorporated herein by this
reference.


3.           Base Rent.  During the Expansion Term, Tenant shall pay to Landlord
Base Rent for the Expansion Premises, which shall be payable in monthly
installments as follows:


EXPANSION PREMISES


Dates
      Annual Rate/RSF    
Monthly Installment
 
10/01/11 – 02/29/12
    $       $   *
03/01/12 – 02/28/13
    $       $    
03/01/13 – 02/28/14
    $       $    
03/01/14 – 02/28/15
    $       $    
03/01/15 – 02/29/16
    $       $    
03/01/16 – 02/28/17
    $       $    
03/01/17 – 02/28/18
    $       $    
03/01/18 – 02/28/19
    $       $    
03/01/19 – 05/31/20
    $       $    



* In the event that the Expansion Commencement Date is other than the first day
of a calendar month, the first and last calendar months shall be prorated and
the partial month shall be added to the month immediately following the
applicable abatement period.  Such abatement shall apply solely to payment of
the monthly installments of Base Rent and Operating Expenses (including, without
limitation, Taxes, Insurance and Common Area Charges), but shall not be
applicable to any electricity consumed by Tenant (which must still be paid by
Tenant during the abatement and partial abatement periods) or any other charges,
expenses or costs payable by Tenant under this Lease.  Landlord and Tenant agree
that the abatement of rental and other payments contained in this Section is
conditional and is made by Landlord in reliance upon Tenant’s faithful and
continued performance of the terms, conditions and covenants of this Lease and
the payment of all monies due Landlord hereunder.  In the event that Tenant is
evicted due to a default beyond any applicable notice and cure period, then the
unamortized portion (with amortization on a straight-line basis over the entire
initial term of this Lease) of all conditionally abated rental (to the extent
not specifically included in any award of future rental) shall become fully
liquidated and immediately due and payable (without limitation and in addition
to any and all other rights and remedies available to Landlord provided herein
or at law and in equity).
 
Except as otherwise expressly set forth herein, Base Rent shall be payable
pursuant to the terms and conditions of Section 2 of the Lease.
 
4.           Tenant's Proportionate Share.  Beginning on the Expansion
Commencement Date, Tenant's Proportionate Share, as defined in Section 1.9 of
the Lease, shall be increased from 39.35% to 45.19%.


5.           Base Year.  The Base Year for the Expansion Premises only shall be
2012.




 
2

--------------------------------------------------------------------------------

 


6.           Cap on Controllable Expenses.  For the purpose of determining
Tenant's Expense Payment for the Expansion Premises, the parties agree that
"controllable" Operating Expenses shall not increase by more than five percent
(5.00%) per year on a cumulative basis beginning with the Base Year 2012, and
otherwise consistent with Section 4(E) of the Lease.


7.           Tenant's Parking Spaces.  The number of Tenant's Parking Spaces, as
defined in Section 1.14 of the Lease, shall be increased by thirty-eight (38)
spaces on the Expansion Commencement Date.  Five (5) of the Parking Spaces shall
be Reserved Parking Spaces.


8.           Waiver of Termination Option.  Tenant hereby waives its right under
Section 2 of the Rider to Lease to terminate the Lease solely relating to the
Expansion Premises.  For clarification, nothing in this section shall restrict
Tenant from exercising its right under Section 2 of the Rider to terminate the
Lease for floors 6, 7, and 8 of the Premises.


9.           Brokers. Tenant hereby represents and warrants to Landlord that
Tenant has not dealt with any real estate brokers or leasing agents, except CB
Richard Ellis and Cushman & Wakefield of Texas, Inc. (“Broker”), in the
negotiation of this Amendment, and that no commissions are payable to any party
claiming through Tenant as a result of the consummation of the transaction
contemplated by this Amendment, except to Broker, if applicable.  Tenant hereby
agrees to indemnify and hold Landlord harmless from any and all loss, costs,
damages or expenses, including, without limitation, all attorneys' fees and
disbursements by reason of any claim of or liability to any other broker, agent,
entity or person claiming through Tenant (other than Broker) and arising out of
or in connection with the negotiation and execution of this Amendment.  Cushman
& Wakefield of Texas, Inc., shall receive a commission of       percent (   %)
of the Base Rent for the Expansion Premises.


10.           SNDA.  If there is a new mortgagee on the Landlord’s Premises (as
that term is defined in the  Subordination, Nondisturbance and Attornment
Agreement (“SNDA”) executed by Landlord’s predecessor-in-interest Nodenble
Associates, LLC, Tenant and original Mortgagee and dated October 2, 2009), any
future subordination of the Lease as hereby amended shall be contingent upon
Tenant’s receipt of a commercially reasonable non-disturbance agreement.


11.           Miscellaneous.  With the exception of those matters set forth in
this Amendment, Tenant's leasing of the Premises shall be subject to all terms,
covenants and conditions of the Lease.  In the event of any express conflict or
inconsistency between the terms of this Amendment and the terms of the Lease,
the terms of this Amendment shall control and govern.  Except as expressly
modified by this Amendment, all other terms and conditions of the Lease are
hereby ratified and affirmed.  This Amendment may be executed in any number of
counterparts, and delivery of any counterpart to the other party may occur by
electronic or facsimile transmission; each such counterpart shall be deemed an
original instrument, but all such counterparts together shall constitute one
agreement.  An executed Amendment containing the signatures (whether original,
faxed or electronic) of all the parties, in any number of counterparts, is
binding on the parties.  The parties acknowledge that the Lease is a valid and
enforceable agreement and that Tenant holds no claims against Landlord or its
agents which might serve as the basis of any other set-off against accruing rent
and other charges or any other remedy at law or in equity.




 [Remainder of Page Intentionally Left Blank]


 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the foregoing Fourth Amendment to Lease is dated effective
as of the date and year first written above.


LANDLORD:
FSP ONE LEGACY CIRCLE LLC, a Delaware limited liability company
By:           FSP PROPERTY MANAGEMENT LLC, a Massachusetts limited liability
company,
its asset manager


By:
 
/s/ John F. Donahue
 
Date:
 
June 17, 2011
Name:
 
John F. Donahue
       
Title:
 
Vice President
       





By:
     
Date:
   
Name:
           
Title:
           







TENANT:
ADS ALLIANCE DATA SYSTEMS, INC.,
a Delaware corporation


By:
 
/s/ Charles L. Horn
 
Date:
 
10 June 2011
Name:
 
Charles L. Horn
       
Title:
 
CFO
       



 

 
CONSENT OF GUARANTORS
The undersigned “Guarantor” under the original Guaranty of Lease dated March 4,
2011 (the “Guaranty”), do hereby consent to and approve the modifications to the
Lease described in the foregoing Amendment.  Guarantor acknowledges that the
Guarantor has read, understands and agrees with the terms and conditions of the
foregoing Amendment.  This consent is in exchange for consideration, the receipt
and sufficiency of which is hereby acknowledged.  Guarantor has had full benefit
of and advice of counsel of their own selection.  Guarantor agrees that the
Guaranty covers the terms of this Amendment, as if this Amendment was originally
part of the Lease.


ALLIANCE DATA SYSTEMS CORPORATION,
a Delaware corporation




By:
 
/s/ Leigh Ann Epperson
 
Date:
 
June 10, 2011
Name:
 
Leigh Ann Epperson
       
Title:
 
SVP, General Counsel
       



 
4



--------------------------------------------------------------------------------